UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4507


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YVONNE CASTLE TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell III, District Judge.
(1:13-cr-00080-GLR-1)


Submitted:   August 8, 2014            Decided:   September 24, 2014


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lance C. Hamm, Houston, Texas, for Appellant.         Rod J.
Rosenstein, United States Attorney, Evan T. Shea, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pursuant to a plea agreement, Yvonne Castle Taylor (Taylor)

conditionally pleaded guilty to the charge of failing to file a

required report of international transportation of currency in

violation of 31 U.S.C. § 5316, reserving the right to challenge

on appeal the district court’s denial of her motion to suppress.

She was sentenced to five years’ probation and fined $3,000.00.

On appeal, she argues, first, that the district court erred when

it denied her motion to suppress and, second, that venue was

improper in the District of Maryland.                 For the reasons stated

below, we affirm.



                                        I

                                        A

      On     the   morning   of   May       28,     2011,   Homeland     Security

Investigations      (HSI)    Special        Agent    Roy    Rutherford     (Agent

Rutherford), who was stationed in Atlanta, Georgia, received a

phone call from HSI Special Agent Mary Horn (Agent Horn), who

was stationed in Baltimore, Maryland.                 During the call, Agent

Horn indicated that she had received a tip that Taylor would be

attempting to smuggle a large amount of currency out of the

United States that day while traveling from Baltimore to Montego

Bay, Jamaica.      According to Agent Horn, Taylor was scheduled to

fly   from    Baltimore-Washington      International       Airport    (BWI)   to

                                   - 2 -
Sangster International Airport (MBJ) in Montego Bay, connecting

through     Atlanta         Hartsfield-Jackson           International         Airport

(Atlanta    Hartsfield). 1           Based        on   this   information,       Agent

Rutherford contacted the United States Customs and Border Patrol

(CBP)    Passenger     Analysis     Unit     (PAU)     duty   officer    at    Atlanta

Hartsfield and asked her to assign two CBP officers the task of

interviewing Taylor as she boarded the plane bound for MBJ.                         In

response,       the   CBP    PAU   duty    officer     instructed      CBP    Officers

Abdullah    Shahbaaz        (Officer      Shahbaaz)     and   Christopher      Horton

(Officer    Horton)     to    interview      Taylor     before   she    boarded   the

plane.

     Later that morning, Agent Rutherford received another call

from Agent Horn.            During this call, Agent Horn indicated that

Taylor    was    searched     by   Transportation       Security    Administration

officers at BWI and that no “bulk sum of currency [was found] on

her person.”          (J.A. 135).         After receiving this information,

Agent Rutherford contacted the CBP PAU duty officer at Atlanta

Hartsfield and asked her to call off the operation concerning

Taylor because no bulk sum of currency was found on Taylor’s

person during the search at BWI.


     1
       More specifically, Taylor was scheduled to fly on Airtran
Airlines, departing BWI at 8:32 a.m. and arriving at Atlanta
Hartsfield at 10:26 a.m., and then departing Atlanta Hartsfield
at 12:30 p.m. and arriving at MBJ at 2:24 p.m.



                                          - 3 -
     The CBP PAU duty officer, who has the independent authority

to   order   passenger        interviews,          declined     to    call   off     the

operation.         Instead,      she   informed       Officer    Shahbaaz       of   the

results of the BWI search and asked him, “as a courtesy, just to

go and talk to [Taylor before she boarded the flight to MBJ],

again as a courtesy to whomever sent the intel.”                      (J.A. 83).

     The flight to MBJ was scheduled to depart from Gate C-14.

Prior to the scheduled departure, Officers Shahbaaz and Horton

proceeded to the gate, positioning themselves just inside the

jetway,   about     six     or     seven    steps     past    the     threshold      that

passengers must cross when they leave the terminal.                      Because all

they had was Taylor’s name, Officers Shahbaaz and Horton decided

to stop and interview all passengers as they boarded the flight,

asking them “about carrying effects aboard, money, declaring any

type of gifts or whatever.”            (J.A. 70).

     Taylor was about the tenth person interviewed by Officer

Shahbaaz.    He initially asked her if she was “familiar with the

currency reporting requirements to enter or exit the country.”

(J.A. 72).        When she hesitated, Officer Shahbaaz asked Taylor

how much money she was carrying.               Taylor hesitated for a moment,

looked up at the ceiling, and responded that she had $3,000.00.

Because this response was not in the same “rhythm that the other

passengers    .     .   .    [gave],”        Officer    Shahbaaz       repeated      the

question,    and    this    time    Taylor     looked    out    the    jetway     window

                                           - 4 -
before      saying      that   she    was      carrying   $2,000.00.          Taylor’s

demeanor and her inconsistent answers caused Officer Shahbaaz to

ask Taylor if she was sure how much money she had on her person,

and Taylor responded that she did not know how much money she

had.        Officer     Shahbaaz     asked     “further   questions       specifically

concerning       money,    and     [Taylor]     then   stated     something     to    the

effect that it was more than” $100,000.00.                      (J.A. 73).      Officer

Shahbaaz then asked Taylor how she knew that she was carrying

more than $100,000.00, and Taylor responded, “[T]hey didn’t tell

me how much money it was.”                (J.A. 73).          When Officer Shahbaaz

asked her where the money was, Taylor pointed to her midsection

and    said    “it’s    here,”     implying     that    the    money    was   concealed

under her clothing.

       At     this    point,   Officers      Shahbaaz     and    Horton    decided     to

escort Taylor to a “secondary area,” an area separate from the

public areas of the airport, to conduct a pat-down search of her

person and to confirm the exact amount of cash.                        (J.A. 75). 2    As

they were proceeding to the secondary area, Officer Shahbaaz

contacted       Agent     Rutherford      to    inform    him     that     Taylor     had


       2
       Of note, Officers Shahbaaz and Horton never asked Taylor
if she filled out a Report of International Transportation of
Currency or Monetary Instruments Form (CMIR Form), which was
required for her to transport the money she was carrying abroad.
See, e.g., 31 U.S.C. § 5316 (failing to file a required report
of international transportation of currency).



                                         - 5 -
indicated that she was in possession of at least $100,000.00.

In response, Agent Rutherford indicated that he would report to

the secondary area to assist.

     At the secondary area, the pat-down search was conducted by

CBP Officer Alla Swords (Officer Swords) in a separate room in

the presence of another CBP female officer.           During the pat-down

search, Officer Swords recovered approximately $102,000.00 from

Taylor’s    clothing.    Following    this    recovery,   Officer   Swords

escorted Taylor to a conference room where Agent Rutherford was

present.

     During    a   recorded   interview,     Agent    Rutherford    advised

Taylor of her Miranda 3 rights, but Taylor indicated that she did

not want to waive those rights, so the recorded interview ended.

Thereafter, Agent Rutherford began to fill out a United States

Marshal Arrest and Booking Form.             He asked Taylor for basic

information, such as her name, date of birth, address, phone

number, and emergency contact information.           While he was filling

out this form, Taylor said “she had done a trip with bulk sums

of currency on two prior occasions, and that the money was going

into a bank.”      (J.A. 143).       At this point, Agent Rutherford

turned the recorder back on and informed Taylor that the only

way he could talk to her is if she understood her Miranda rights

     3
         Miranda v. Arizona, 384 U.S. 436 (1966).



                                 - 6 -
and waived them.             Taylor indicated that she wanted to consult

with   an       attorney,    so     the   recorded       interview       ended    and   Agent

Rutherford finished the booking process.

                                                 B

       On   June     2,     2011,    a    federal       grand     jury    sitting      in    the

District of Maryland returned a one count indictment charging

Taylor      with    bulk     cash    smuggling          in   violation     of     31    U.S.C.

§ 5332(a).         On June 1, 2012, Taylor filed a motion to suppress

the money seized from her and the statements she made during the

booking process on May 28, 2011.                      She filed a supplement to this

motion on November 16, 2012.                 Following a hearing, the district

court denied the motion to suppress.                         In its oral ruling, the

district court first concluded that the questioning of Taylor on

the    jetway      was    reasonable       under       controlling       border    stop      and

search precedent.            The district court next concluded that there

was probable cause to arrest Taylor on the jetway for bulk cash

smuggling.         Finally, the district court concluded that there was

no Miranda violation in the case because Taylor’s incriminating

statements were not made in response to police questioning.

       On February 22, 2013, Taylor and the government entered

into a plea agreement.                   For her part, Taylor agreed to plead

guilty to the charge of failing to file a required report of

international        transportation          of       currency    in     violation      of    31

U.S.C.      §    5316,    reserving        the       right   to   appeal    the     district

                                            - 7 -
court’s denial of her motion to suppress.                   She also agreed to

waive any right to appeal her “conviction on any other ground.”

(J.A. 323).       For its part, the government agreed to dismiss the

indictment charging bulk cash smuggling.

      On February 25, 2013, a one count criminal information was

filed charging Taylor with the § 5316 offense.                   That same day,

the district court held an arraignment at which Taylor entered

her conditional plea of guilty to the criminal information.                     At

the hearing, Taylor stated she understood that, although she

reserved    the    right    to    appeal     the   denial   of   her   motion   to

suppress, she waived her right to appeal “her conviction . . .

on   any   other    ground.”       (J.A.      347).    As    a   result    of   the

conditional   guilty       plea   to   the    § 5316   offense,    the    district

court dismissed the indictment charging bulk cash smuggling.

      A sentencing hearing was held on June 21, 2013.                      At the

hearing, Taylor was sentenced to five years’ probation and fined

$3,000.00.    Judgment was entered on June 24, 2013, and Taylor

noted a timely appeal on July 1, 2013.



                                        II

      Taylor argues that the district court erred when it denied

her motion to suppress.           We review the district court’s factual

findings regarding the motion to suppress for clear error, and

the district court’s legal conclusions de novo.                   United States

                                       - 8 -
v. Burgess, 684 F.3d 445, 452 (4th Cir.), cert. denied, 133 S.

Ct. 490 (2012).        When a suppression motion has been denied by

the district court, we construe the evidence in the light most

favorable to the government.               United States v. Foster, 634 F.3d

243, 246 (4th Cir. 2011).           We also defer to the district court’s

credibility findings.         United States v. Griffin, 589 F.3d 148,

150–51 n.1 (4th Cir. 2009).

      The Fourth Amendment protects individuals from unreasonable

searches and seizures.         U.S. Const., Amend IV.               Routine border

stops and searches may be conducted without probable cause or

reasonable     articulable          suspicion,       in    order     to      regulate

collection    of    duties    and    prevent     introduction       of    contraband.

United States v. Montoya de Hernandez, 473 U.S. 531, 538 (1985).

Border     searches    have    been    considered         to   be   reasonable     by

definition because the person or item in question came into the

United States from elsewhere.              United States v. Ramsey, 431 U.S.

606, 619 (1977).

      At the time she was stopped on the jetway, Taylor was at

the    functional     equivalent      of    an   international       border,      even

though she was leaving as opposed to entering the United States.

See Almeida–Sanchez v. United States, 413 U.S. 266, 273 (1973)

(“[A] search of the passengers and cargo of an airplane arriving

at    a   [United   States]    airport       after    a    nonstop       flight   from

[abroad] would clearly be the functional equivalent of a border

                                       - 9 -
search.”); United States v. Oriakhi, 57 F.3d 1290, 1295-97 (4th

Cir. 1995) (“[W]e join the several other circuit courts which

have held that the Ramsey border search exception extends to all

routine      searches     at       the    nation’s     borders,        irrespective         of

whether   persons       or    effects      are    entering     or     exiting      from    the

country.”).      Thus, under the precedent of Montoya de Hernandez,

Ramsey, Almeida–Sanchez, and Oriakhi, there is no question that

the    initial     stop      and    questioning        of    Taylor     on    the     jetway

complied with the Fourth Amendment.

       Taylor    argues       that       the   district       court     erred      when    it

concluded that there was probable cause to arrest her on the

jetway for bulk cash smuggling.                   She posits that the subsequent

search of her person and her subsequent incriminating statements

were the fruits of an illegal arrest.                     The government’s response

is two-fold.       First, it argues that there was probable cause to

arrest    Taylor     on      the    jetway       for   the    charge     of       bulk    cash

smuggling.       Alternatively, it argues that the subsequent search

of Taylor was a permissible border search.                            Because we agree

with   the    government’s          probable      cause      argument,       we    need   not

address its alternative border search argument.

       A police officer may make a warrantless arrest in a public

place if the officer has probable cause to believe that the

individual is or will soon be involved in criminal activity.

United States v. Dickey–Bey, 393 F.3d 449, 453 (4th Cir. 2004).

                                           - 10 -
The requirement of probable cause may be satisfied by “facts and

circumstances within the officer’s knowledge that are sufficient

to warrant a prudent person, or one of reasonable caution, in

believing,      in     the    circumstances        shown,     that       the   suspect      has

committed, is committing, or is about to commit an offense.”

Id. (quoting         Michigan    v.    DeFillippo,        443      U.S.    31,    37     (1979)

(internal      quotation       marks    omitted)).            We   consider       under     the

“totality of the circumstances” the question whether an arrest

was supported by probable cause, affording “defer[ence] to the

expertise      and     experience      of    law     enforcement         officers      at   the

scene.”    Id.

        The district court concluded that the following facts gave

Officers Shahbaaz and Horton probable cause to arrest Taylor for

bulk cash smuggling: (1) Taylor hesitated and looked away when

she was asked how much money she was carrying; (2) Taylor gave

inconsistent      answers       concerning         the   amount      of    money    she     was

carrying, culminating with her “more than $100,000.00” response,

(J.A.   73);     (3)    someone     else     gave     Taylor       the    money     to   carry

abroad; and (4) the money was hidden on Taylor’s person.

     The    thrust       of    Taylor’s      attack      on    the       district      court’s

probable cause analysis is that Officers Shahbaaz and Horton

lacked probable cause to believe that she had not filed or she




                                            - 11 -
did not intend to file the CMIR Form. 4                       This attack misses the

mark.

        Officers Shahbaaz and Horton were entitled to use their

common       sense   and    experience          to    infer   from   the   concealment,

Taylor’s demeanor, her contradictory statements about the amount

of money she was carrying, her lack of knowledge concerning the

exact       amount   of    money    she        was    carrying,   and   the   fact   that

someone else gave her a large sum of money to carry abroad, that

Taylor had failed to file and/or intended not to file a CMIR

Form.        Taylor’s      argument       to    the    contrary   simply   ignores   the

reasonable      inferences         that    Officers       Shahbaaz   and   Horton    were

entitled to draw from the facts presented.                           In short, at the

time of her arrest on the jetway, Officers Shahbaaz and Horton

had probable cause to arrest Taylor on the charge of bulk cash

smuggling, as the district court so held.




        4
       The charge of bulk cash smuggling is similar, but not
identical to the charge of failing to file a required report of
international transportation of currency.   See United States v.
Tatoyan, 474 F.3d 1174, 1180-82 (9th Cir. 2007) (bulk cash
smuggling and failing to file a required report of international
transportation of currency do not merge under Blockburger v.
United States, 284 U.S. 299 (1932) because each offense has an
element that the other does not).      Relevant here, bulk cash
smuggling requires that the defendant intend to fail to file the
CMIR Form, while failing to file a required report of
international transportation of currency requires that the
defendant fail to file the required report.



                                           - 12 -
                                            III

       Taylor also argues that venue was improper in the District

of Maryland.        The question of venue in a criminal prosecution is

reviewed de novo.            United States v. Wilson, 262 F.3d 305, 320

(4th Cir. 2001).

       Under Rule 18 of the Federal Rules of Criminal Procedure,

venue    is     proper    “in      [any]    district        where    the    offense    was

committed.”        Fed. R. Crim. P. 18.             According to Taylor, because

she was arrested while attempting to leave the United States

from    Atlanta,      venue       was   proper    in      the   Northern    District    of

Georgia, not the District of Maryland.

       Taylor’s venue argument has insurmountable hurdles.                           First,

by   pleading      guilty     without      reserving        the    right    to   challenge

venue on appeal, she waived any right to challenge venue in this

court.     See United States v. Bundy, 392 F.3d 641, 650 n.3 (4th

Cir.    2004)      (“Where    a    defendant      who      pled    guilty   presents    on

appeal an issue that he did not even attempt to preserve by

means of a conditional plea, we decline to entertain the appeal

on the ground that the defendant’s unconditional plea waived

that issue altogether.”); United States v. Calderon, 243 F.3d

587, 590 (2d Cir. 2001) (collecting cases and explaining that

“[v]enue      is    not   jurisdictional”           and    is     waived    by   a   “valid

plea”).



                                           - 13 -
       Second, a defendant who fails to clearly challenge venue in

the    district     court    waives      the   right    to   raise    such    issue      on

appeal.     United States v. Stewart, 256 F.3d 231, 238 (4th Cir.

2001).     In order to raise the issue of venue in the district

court, a defendant is not required to file a written pleading,

because such a requirement does not serve the two purposes of

the      contemporaneous            objection       rule--preserving              judicial

resources and preventing sandbagging.                  Id. at 238-39.         Moreover,

“[b]ecause proper venue is a constitutional right, waivers of

venue rights through failure to object should not readily be

inferred,” id. at 238, and any “ambiguity as to the defendant’s

intent     to     waive     venue    [is]      interpreted       in   favor       of    the

defendant.”       Id. at 239.

       In this case, the issue of venue was not raised in the

district        court,    either      orally     or    in    writing,        as     Taylor

apparently       recognizes.          Thus,     the    district       court       was   not

presented with an opportunity to rule upon any venue question.

Nevertheless, Taylor asks us to address the merits of her venue

argument, contending that she “should not suffer because [all of

the parties, including the district court] missed the boat” on

the venue issue.          Appellant’s Reply Br. at 11.                We must decline

this   request.          Simply   put,    Stewart      clearly    prevents        us    from

addressing the merits of Taylor’s venue argument.                        256 F.3d at

238-39.

                                         - 14 -
                               IV

     For the reasons stated herein, the judgment of the district

court is affirmed.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                             - 15 -